Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-7 and 12 are allowed in lieu of prior art not teaching the claimed invention.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to an information processing system, and method of respectively controlling the information processing system, the server and the image forming apparatus and executing workflows among them as described.
Claims 1 and 12 identify the uniquely distinct features of “an obtaining unit that obtains the an adapter registered in the server and corresponding to the user authenticated via the user authentication by the server; a first execution unit that executes a first process to be executed by the image forming apparatus, the first process being described as a part of the workflow corresponding to in the adapter obtained by the obtaining unit; and -3-a transmission unit that transmits, to the server, a result of the first process executed by the first execution unit and the obtained adapter; and wherein the server comprises an authentication unit that authenticates the user in response to the request for the user authentication from the image forming apparatus or the request for the authentication from the information processing apparatus; a storage unit that stores the adapter registered by the first registration unit; a reception unit that receives the result of the first process based on the adapter obtained by the obtaining unit from the image forming apparatus; a second execution unit that, when a second process to be executed by the server is described as a part of the workflow corresponding to the obtained adapter from the image forming apparatus, executes the second process; and a second registration unit that registers the result of the first process and a result of the second process executed by the second execution unit” (claim 1). Claim 12 is a method claim.
The closest prior arts are Kimura, US 2015/0271348, Oguma et al., US 2018/0150264 and Yamada, US 2018/0107956.
These prior arts teach an information processing system in which at least a server and an information processing apparatus and an image forming apparatus are connected via a network, wherein a first requesting unit that requests authentication of a user to the server; and a first registration unit that registers, in the server, an adapter that describes a workflow of processes in response to an operation by the user successfully authenticated; wherein the image forming apparatus comprises a second requesting unit that requests user authentication; and executing those workflows as described in the adapter.
But, however fail to explicitly teach the limitations as underlined above such that they are not obvious to one with ordinary skill.
 Therefore, either singularly or in combination with other cited references, the cited prior arts fails to anticipate or render the above underlined limitations of independent claims 1 and 12 obvious.
The meaning of the above underlined sentences is defined in applicant’s specification, see figs. 9-12. 
It follows that claims 2-4 and 6-7 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672